In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-2841

U NITED S TATES OF A MERICA,

                                               Plaintiff-Appellee,
                               v.

T HOMAS E. W ILLIAMS,
                                           Defendant-Appellant.


           Appeal from the United States District Court
              for the Western District of Wisconsin.
           No. 07 CR 21—Barbara B. Crabb, Chief Judge.


     S UBMITTED M AY 27, 2008—D ECIDED JANUARY 9, 2009




 Before R OVNER, W ILLIAMS, and SYKES, Circuit Judges.
  S YKES, Circuit Judge. Thomas Williams drove his Ford
Explorer into a ditch running alongside Highway 21 in
western Wisconsin. A portion of Highway 21 cuts
through Fort McCoy, a military installation operated by
the United States Army, and the accident occurred just
outside the fort’s main gate. Williams was attempting to
drive his vehicle out of the ditch when he was ap-
proached by a military police officer from the fort. Un-
2                                               No. 07-2841

prompted, Williams told the officer, “Arrest me, I’m
drunk.”
   Indeed he was. A later blood test revealed a blood-
alcohol content of .22—far exceeding Williams’s legal
limit of .02 (this limit is based on his four prior convic-
tions for operating a vehicle while intoxicated, see W IS.
S TAT. § 340.01(46m)(c)). Williams eventually pleaded
guilty in federal court to one count of operating a motor
vehicle on federal land while intoxicated in violation
of section 346.63(1)(a) of the Wisconsin Statutes, as assimi-
lated by 18 U.S.C. § 13. Because this was his fifth drunk-
driving offense, he would have been subject to a mini-
mum sentence of six months’ incarceration and a maxi-
mum of three years’ incarceration, and a minimum
license revocation of two years and a maximum of
three years under Wisconsin law. See W IS. S TAT.
§§ 346.65(2)(am)(5), 343.30(1q)(4), 973.01(2)(b)8.
  Finding it necessary to protect the community from
Williams and to reflect his serious criminal record,
the district court sentenced him to 18 months in prison
and a 3-year term of supervised release. The court also
ordered Williams’s driving privileges revoked for three
years. Williams had no objection at the time but on
appeal argues that the blanket revocation of his license
was illegal and that the case should be remanded to the
district court for resentencing.
  The government concedes that a total license revoca-
tion extending beyond federal territory was outside the
district court’s power. The Assimilative Crimes Act,
18 U.S.C. § 13, supplements the federal criminal code by
No. 07-2841                                                  3

adopting state criminal statutes to apply in federal en-
claves. United States v. Devenport, 131 F.3d 604, 605-06 (7th
Cir. 1997). Any person transgressing the assimilated laws
“shall be guilty of a like offense and subject to a like
punishment” as if the offense had been committed in the
state itself. 18 U.S.C. § 13(a). Though under state law a
conviction for operating a motor vehicle while under
the influence of alcohol may result in revocation of a
state driver’s license, the Act provides that “[a]ny limita-
tion on the right or privilege to operate a motor vehicle
imposed under this subsection shall apply only to the
special maritime and territorial jurisdiction of the
United States.” Id. § 13(b)(1).
  But the district court’s license-revocation order made
no mention of being limited to federal enclaves. Because
Williams did not raise this objection at sentencing, our
review is for plain error. United States v. Washington, 417
F.3d 780, 788 (7th Cir. 2005); FED. R. C RIM. P. 52(b) (“A
plain error that affects substantial rights may be con-
sidered even though it was not brought to the court’s
attention.”). A plain error is a deviation from a legal rule
that is clear or obvious. United States v. Olano, 507 U.S. 725,
732-34 (1993). Generally speaking, “the error must have
been prejudicial” to have affected substantial rights. Id.
at 734. Correction of such errors is purely discretionary
and should be done only “ ‘in those circumstances in
which a miscarriage of justice would otherwise result.’ ”
Id. at 735-36 (quoting United States v. Young, 470 U.S. 1, 15
(1985)).
   The sentence Williams received prejudices him if the
license revocation indeed applies beyond federal enclaves
4                                                 No. 07-2841

and beyond what the district court had the power to
order. And an illegally imposed sentence that prejudices
the defendant constitutes a miscarriage of justice if
allowed to stand. United States v. Vincent, 416 F.3d 593,
603 (7th Cir. 2005) (citing United States v. White, 406 F.3d
827, 836 (7th Cir. 2005)). The government argues, however,
that the district court did not err in pronouncing its
sentence because the lack of limiting language is no
basis to presume that the court’s order exceeded the
limits placed on sentencing courts under the Act.
  We are not so sure. Nothing in the record indicates that
the district court understood its order to be limited to
federal enclaves. On the contrary, the language of the
judgment is broad and could reasonably be read to
apply in nonfederal jurisdictions. Indeed, the court speci-
fied that its sentence was in addition to any previous
revocation orders Williams might have received—orders
that would have come from state court and would have
applied beyond federal enclaves—suggesting this revoca-
tion was no different.
  Any discretion we may once have had to simply amend
the judgment to bring it into conformity with § 13(b)(1),
United States v. Mathis, 579 F.2d 415, 420 (7th Cir. 1978), was
cabined by The Sentencing Reform Act of 1984, Pub. L.
No. 98-473, 98 Stat. 1987 (codified as amended in
scattered sections of Titles 18 & 28 U.S.C.). If we decide
that the “sentence was imposed in violation of law or
imposed as a result of an incorrect application of the
sentencing guidelines,” we must remand the case for
resentencing. 18 U.S.C. § 3742(f)(1); United States v. Scott,
405 F.3d 615, 617 (7th Cir. 2005); see also 26 JAMES W M .
No. 07-2841                                             5

M OORE ET AL., M OORE’S F EDERAL P RACTICE § 635.04[3] (3d
ed. 2008).
  Accordingly, we V ACATE Williams’s sentence to the
extent it revoked his driver’s license for three years and
R EMAND the case to the district court for the limited
purpose of correcting the judgment to reflect a license
revocation that conforms to 18 U.S.C. § 13(b)(1).




                          1-9-09